DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 5/31/22:
Claims 1 and 3 - 14 are pending in the application.  
Claim 1 is amended.  
Claim 2 is canceled.  
Claims 5 – 14 are newly added.  




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Regarding claim 11, after “thiourea derivative” and before the period “.” insert wherein a content of the (meth)acrylate having the carboxylic group is 0.1 to 0.9% by mass.  

Cancel claim 12. 

Authorization for this examiner’s amendment was requested in a voicemail message with Mr. Herman Paris on 6/22/22.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 5/31/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 and 3 - 14 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest dental composition as claimed.  Regarding independent claim 6, the prior art of record does not teach or suggest excluding the (meth)acrylate having a phosphate group.  As to independent claims 1 and 11, the prior art of record does not teach or suggest the use level of (meth)acrylate having the carboxylate group.  

The closest prior art of record is believed to be US 20120059083 to Tokui et al. hereinafter “Tokui”.  Tokui is directed to two part polymerizable compositions for dental use.  

Tokui teaches a compositions in Table 2, Example 7 comprising a first component further comprising; UDMA (monomer free of acid groups), GDMA (monomer free of acid groups), MDP (monomer containing an acid group), 4MET (monomer containing a carboxyl group), CHP (organic hydroperoxide), SiO2 powder (filler) and Aerosil (fumed silica filler). As the preamble of claim 1 uses the transitional expression “comprising” other materials can be included into the first and second components such as acid functional monomers. The second component comprises UDMA (monomer free of acid groups), GDMA (monomer free of acid groups), NBTU (thiourea derivative), V(acac)2 (vanadium compound), SiO2 powder (filler) and Aerosil (fumed silica filler). Tokui is silent as to the use of a basic filler in this example.  Tokui does not teach or suggest the claimed use level for (meth)acrylate having the carboxyl group.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										6/18/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759